As filed with the Securities and Exchange Commission onDecember 7, 2016 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DEXTERA SURGICAL INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 94-3287832 (IRS Employer Identification No.) 900 Saginaw Drive Redwood City, California 94063 (Address of Principal Executive Offices) 2016 Equity Incentive Plan 2016 Employee Stock Purchase Plan (Full title of the plan) Julian Niko l chev Chief Executive Officer Dextera Surgical Inc. 900 Saginaw Drive Redwood City, California 94063 (Name and address of agent for service) (650)364-9975 (Telephone number, including area code, of agent for service) Copies to: Nancy H. Wojtas Cooley LLP 3175 Hanover Street Palo Alto, California 94304 (650)843-5000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Securities Amount to be Proposed Maximum Offering Proposed Maximum Aggregate Amount of to be Registered Registered (1) Price Per Share (2) Offering Price (2) Registration Fee Common Stock, par value $0.001 per share - $2.68 $ Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement shall also cover any additional shares of Registrant’s common stock that become issuable under the plan by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without receipt of consideration that increases the number of outstanding shares of Registrant’s common stock. Estimated in accordance with Rule 457(c) and Rule 457(h) solely for the purpose of calculating the registration fee on the basis of (a)$2.68, the weighted-average exercise price for outstanding options to purchase 128,440 shares granted pursuant to the Registrant’s 2016 Equity Incentive Plan, and (b)$1.33, the average of the high and low prices of the Registrant’s common stock as reported on the Nasdaq Capital Market on December 6 , 2016, with respect to the 521,400 shares reserved for future grant under the 2016 Equity Incentive Plan and the 300,000 shares reserved for future grant under the 2016 Employee Stock Purchase Plan. The chart below details the calculations of the registration fee: Securities Number of Shares of Common Stock Offering Price Per Share Aggregate Offering Price Shares issuable upon the exercise of outstanding options granted under the 2016 Equity Incentive Plan $ $ Shares reserved for future grant under the 2016 Equity Incentive Plan Shares reserved for future grant under the 2016 Employee Stock Purchase Plan Proposed Maximum Aggregate Offering Price: Registration Fee: PART II INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE The following documents filed by Dextera Surgical Inc. (the “Company”) with the Securities and Exchange Commission are incorporated by reference into this Registration Statement: (a) The Company’s latest annual report on Form 10-K filed pursuant to Sections 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) that contains audited financial statements for the Company’s latest fiscal year for which such statements have been filed. (b) All other reports filed pursuant to Sections 13(a) or 15(d) of the Exchange Act since the end of the fiscal year covered by the annual report referred to in (a) above. (c) The description of the Company’s Common Stock which is contained in a registration statement filed under the Exchange Act, including any amendment or report filed for the purpose of updating such description. All reports and other documents subsequently filed by the Company pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference herein and to be a part of this Registration Statement from the date of the filing of such reports and documents. DESCRIPTION OF SECURITIES Not Applicable. INTERESTS OF NAMED EXPERTS AND COUNSEL Not Applicable. INDEMNIFICATION OF DIRECTORS AND OFFICERS Under Section 145 of the Delaware General Corporation Law the Company has broad powers to indemnify its directors and officers against liabilities they may incur in such capacities, including liabilities under the Securities Act. The Company’s Bylaws require the Company to indemnify its directors and officers to the fullest extent not prohibited by the Delaware General Corporation Law (“DGCL”); provided, however , that the Company may modify the extent of such indemnification by individual contracts with its directors and officers; and, provided, further , that the Company shall not be required to indemnify any director or officer in connection with any proceeding (or part thereof) initiated by such person unless (i) such indemnification is expressly required to be made by law, (ii) the proceeding was authorized by the Board of Directors of the Company , (iii) such indemnification is provided by the Company , in its sole discretion, pursuant to the powers vested in the corporation under the DGCL or (iv) such indemnification is otherwise required to be made under the Bylaws. The Company’s Bylaws also permit the Company to indemnify its employees and other agents as set forth in the DGCL. The Bylaws also require the Company to advance litigation expenses in the case of stockholder derivative actions or other actions, against an undertaking by the indemnified party to repay such advances if it is ultimately determined that the indemnified party is not entitled to indemnification. The Bylaws provide that the rights to indemnification are not the exclusive rights to indemnification, and that Company is specifically authorized to enter into individual contracts with any or all of its directors, officers, employees or agents respecting indemnification and advances, to the fullest extent not prohibited by the DGCL. The Company has entered into indemnity agreements with each of its directors and executive officers. Such indemnity agreements contain provisions which are in some respects broader than the specific indemnification provisions contained in Delaware law. EXEMPTION FROM REGISTRATION CLAIMED Not Applicable. EXHIBIT S Incorporation by Reference Exhibit Number Exhibit Description Form File Number Exhibit/ Appendix Reference Filing Date Filed Herewith Amended and Restated Certificate of Incorporation of the Registrant. S-1 333-129497 01/13/2006 Certificate of Amendment of Amended and Restated Certificate of Incorporation of the Registrant 10-Q 000-51772 11/15/2010 Certificate of Correction of Certificate of Amendment of Amended and Restated Certificate of Incorporation of the Registrant 8-K 000-51772 11/16/2010 Certificate of Amendment of Amended and Restated Certificate of Incorporation of the Registrant 8-K 000-51772 11/19/2012 Certificate of Amendment of Amended and Restated Certificate of Incorporation of the Registrant 8-K 000-51772 11/15/2013 Certificate of Designations of Series A Preferred Stock. S-1 333-194039 04/14/2014 Certificate of Amendment of Amended and Restated Certificate of Incorporation of the Registrant 8-K 000-51772 02/17/2016 Certificate of Amendment of Amended and Restated Certificate of Incorporation of the Registrant. 8-K 000-51772 06/21/2016 Bylaws of the Registrant as currently in effect. 8-K 000-51772 08/19/2008 Specimen Common Stock certificate of the Registrant. S-1 333-129497 02/01/2006 Opinion of Cooley LLP . X Consent of BDO USA, LLP . X Power of Attorney (included on signature page). X 2016 Equity Incentive Plan. 8-K 000-51772 11/28/2016 2016 Employee Stock Purchase Plan. 8-K 000-51772 11/28/2016 UNDERTAKINGS 1. The Registrant hereby undertakes: (a) To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i) To include any prospectus required by Section 10(a)(3) of the Securities Act of 1933, as amended; (ii) To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the SEC pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than a 20% change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement; and (iii) To include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; Provided, however, that paragraphs (a)(i) and (a)(ii) do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the SEC by the Registrant pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934, as amended, that are incorporated by reference in the registration statement. (b) That, for the purpose of determining any liability under the Securities Act of 1933, as amended, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered herein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c) To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (d) That, for the purpose of determining liability of the Registrant under the Securities Act of 1933, as amended, to any purchaser in the initial distribution of the securities, the Registrant undertakes that in a primary offering of securities of the Registrant pursuant to this registration statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the Registrant will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: (i) Any preliminary prospectus or prospectus of the Registrant relating to the offering required to be filed pursuant to Rule 424; (ii) Any free writing prospectus relating to the offering prepared by or on behalf of the Registrant or used or referred to by the Registrant; (iii) The portion of any other free writing prospectus relating to the offering containing material information about the Registrant or its securities provided by or on behalf of the Registrant; and ( iv)
